DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/23/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-19 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Devisme et al. (US 2017/0183430 A1 cited in IDS) in view of Knobloch et al. (US 2015/0337178 A1).

Regarding claims 1-4, Devisme et al. disclose a copolymer of ethylene and vinyl ester such as vinyl acetate, i.e. ethylene vinyl acetate (EVA) copolymer (see Abstract and paragraph 0010). A process for manufacture of EVA copolymer comprises fermentation of renewable starting materials such as ethanol (renewable carbon source), i.e. biobased ethylene vinyl acetate (EVA) copolymer (see paragraph 0030). An amount of carbon resulting from renewable starting materials (biobased carbon content) is greater than 75 wt% by weight determined ASTM D6866 (see paragraphs0037, 0038 and 0042). The ethylene of the EVA copolymer is obtained from ethanol (renewable carbon source) (see paragraphs 0051, 0052). The vinyl acetate is obtained from ethanol (renewable carbon source) (see paragraphs 0115, 0116, 0117, 0118, 0119, 0120).
Further, the melt flow index (MFI) of EVA copolymer is 0.1 to 1000 g/10 minute determined by ASTM D 1238, 190 ºC, 2.16 kg (see paragraph 0144). The content of carboxylic acid vinyl ester, i.e. vinyl acetate is 1 to 60 wt% (see paragraphs 0142 and 0010). While Devisme et al. do not disclose vinyl acetate content determined by ASTM D5594, absent evidence of criticality of method of determining vinyl acetate content, Devisme et al. meets present claim.
Devisme et al. disclose a hot-melt adhesive composition (hot-melt adhesive film composition) can be formulated by mixing EVA copolymer and tackifying resins (see paragraphs 0166, 0167). Accordingly, Devisme et al. disclose a hot-melt adhesive composition.
Devisme et al. do not disclose a dispersity of EVA copolymer as presently claimed.
Knobloch et al. disclose holt melt adhesive composition comprising ethylene vinyl acetate copolymer (see Abstract). The ethylene vinyl acetate copolymer has polydispersity (Mw/Mn) of 4.0 or less that is indicative of improved performance over a range of temperatures (see paragraph 0057).
In light of motivation for using ethylene vinyl acetate copolymer having polydispersity (Mw/Mn) of 4.0 or less disclosed by Knobloch et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use EVA copolymer having polydispersity (Mw/Mn) of 4.0 or less in Devisme et al. in order to provide improved performance over a range of temperatures, and thereby arrive at the claimed invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Devisme et al. (US 2017/0183430 A1 cited in IDS) in view of Knobloch et al. (US 2015/0337178 A1) as applied to claim 1 above, further in view of Zimmel et al. (5,071,914).

Regarding claims 5 and 6, Devisme et al. in view of Knobloch et al. disclose the hot-melt adhesive film composition as set forth above. Devisme et al. disclose the hot-melt adhesive film composition comprises tackifying resins, i.e. tackifier (see paragraph 0167). Devisme et al. disclose the hot-melt adhesive film composition can comprise other polymer such as ethylene vinyl acetate, the ethylene of which does not result from renewable starting materials (see paragraph 0150). That EVA is fossil EVA. 
Devisme et al. in view of Knobloch et al. do not disclose amount of tackifying resins. Devisme et al. in view of Knobloch et al. do not disclose amount of fossil EVA.
Zimmel et al. disclose hot melt adhesive comprising a base polymer, a tackifying resin, an epoxy adduct and a plasticizer (see Abstract). The base polymer can be present in amount of 10 to 45 wt.% tackifying agent is present in amount of 15 to 55 wt%, epoxy adduct is present in amount of 10 to 30 wt% and plasticizer in amount of 0 to 35 wt% (see col. 9, lines 44-51). The base polymer can be ethylene vinyl acetate thermoplastic polymer having a melt index of 1 to 800 and vinyl acetate of 18 to 50 wt% (see col. 9, lines 55-62 and col. 10, lines 11-12). While Zimmel et al. do not disclose ethylene vinyl acetate is fossil EVA, given that there is no disclosure of biobased EVA, the ethylene vinyl acetate of Zimmel et al. is necessarily fossil EVA. Further, while Zimmel et al. do not disclose units of melt index and melt index determined by ASTM D1238, it would have been obvious to one of ordinary skill in the art that the units of melt index are g/10 minutes and the broad range of melt index will overlap with melt index as presently claimed. The tackifying resins increase the ability of the adhesive composition to “wet” the substrate surface (see col. 8, lines 54-56). The plasticizers improve the quality of the hot melt adhesive composition and addition of plasticizer can lower melt viscosity, the temperature of the second order transition point or the elastic modulus of the treated material (see col. 8-9, lines 64-3). The plasticizer can be adipic acid derivatives, i.e. polar adjunct (see col. 9, lines 6-8). The hot-melt adhesive composition provide improved adherent and other properties (see col. 2, lines 8-12).
In light of motivation for using hot-melt adhesive composition comprising 10 to 45 wt% of fossil EVA, 15 to 55 wt% of tackifying resin, 10 to 30 wt% of epoxy adduct and 0 to 35 wt% of polar adjuncts disclosed by Zimmel et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 10 to 45 wt% of fossil EVA, 15 to 55 wt% of tackifying resin, 10 to 30 wt% of epoxy adduct and 0 to 35 wt% of polar adjuncts of Zimmel et al. into the hot-melt adhesive film composition of Devisme et al. in view of Knobloch et al. in order to provide improved adherent and other properties, increase the ability of the adhesive composition to “wet” the substrate surface as well as lower melt viscosity, the temperature of the second order transition point or the elastic modulus of the treated material, and thereby arrive at the claimed invention.
Accordingly, Devisme et al. in view of Knobloch et al. and Zimmel et al. disclose a hot-melt adhesive film composition comprising biobased ethylene vinyl acetate, 10 to 45 wt% of fossil EVA, 15 to 55 wt% of tackifying resin, 10 to 30 wt% of epoxy adduct and 0 to 35 wt% of polar adjuncts. Therefore, the amount of biobased ethylene vinyl acetate is, for instance, 65 wt% (65 = 100 – (10 + 15 + 10)).

Claims 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Devisme et al. (US 2017/0183430 A1 cited in IDS) in view of Knobloch et al. (US 2015/0337178 A1) and Zimmel et al. (5,071,914).

Regarding claims 7-14, Devisme et al. disclose a copolymer of ethylene and vinyl ester such as vinyl acetate, i.e. ethylene vinyl acetate (EVA) copolymer (see Abstract and paragraph 0010). A process for manufacture of EVA copolymer comprises fermentation of renewable starting materials such as ethanol (renewable carbon source), i.e. biobased ethylene vinyl acetate (EVA) copolymer (see paragraph 0030). An amount of carbon resulting from renewable starting materials (biobased carbon content) is greater than 75 wt% by weight determined ASTM D6866 (see paragraphs0037, 0038 and 0042). The ethylene of the EVA copolymer is obtained from ethanol (renewable carbon source) (see paragraphs 0051, 0052). The vinyl acetate is obtained from ethanol (renewable carbon source) (see paragraphs 0115, 0116, 0117, 0118, 0119, 0120).
Further, the melt flow index (MFI) of EVA copolymer is 0.1 to 1000 g/10 minute determined by ASTM D 1238, 190 ºC, 2.16 kg. The content of carboxylic acid vinyl ester, i.e. vinyl acetate is 1 to 60 wt% (see paragraphs 0142 and 0010). While Devisme et al. do not disclose vinyl acetate content determined by ASTM D5594, absent evidence of criticality of method of determining vinyl acetate content, Devisme et al. meets present claim.
Devisme et al. disclose a hot-melt adhesive composition (hot-melt adhesive film composition) can be formulated by mixing EVA copolymer and tackifying resins (see paragraphs 0166, 0167). Accordingly, Devisme et al. disclose a hot-melt adhesive composition.
Devisme et al. do not disclose a dispersity of EVA copolymer as presently claimed. Devisme et al. do not disclose amount of biobased EVA. Devisme et al. do not disclose amount of tackifying resins. Devisme et al. do not disclose amount of fossil EVA.
Knobloch et al. disclose holt melt adhesive composition comprising ethylene vinyl acetate copolymer (see Abstract). The ethylene vinyl acetate copolymer has polydispersity (Mw/Mn) of 4.0 or less that is indicative of improved performance over a range of temperatures (see paragraph 0057).
In light of motivation for using ethylene vinyl acetate copolymer having polydispersity (Mw/Mn) of 4.0 or less disclosed by Knobloch et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use EVA copolymer of Devisme et al. having polydispersity (Mw/Mn) of 4.0 or less in order to provide improved performance over a range of temperatures, and thereby arrive at the claimed invention.
Devisme et al. in view of Knobloch et al. do not disclose amount of biobased EVA. Devisme et al. in view of Knobloch et al. do not disclose amount of tackifying resins. Devisme et al. in view of Knobloch et al. do not disclose amount of fossil EVA.
Zimmel et al. disclose hot melt adhesive comprising a base polymer, a tackifying resin, an epoxy adduct and a plasticizer (see Abstract). The base polymer can be present in amount of 10 to 45 wt,% tackifying agent is present in amount of 15 to 55 wt%, epoxy adduct is present in amount of 10 to 30 wt% and plasticizer in amount of 0 to 35 wt% (see col. 9, lines 44-51). The base polymer can be ethylene vinyl acetate thermoplastic polymer having a melt index of 1 to 800 and vinyl acetate of 18 to 50 wt% (see col. 9, lines 55-62 and col. 10, lines 11-12). While Zimmel et al. do not disclose ethylene vinyl acetate is fossil EVA, given that there is no disclosure of biobased EVA, the ethylene vinyl acetate of Zimmel et al. is necessarily fossil EVA. Further, while Zimmel et al. do not disclose units of melt index and melt index determined by ASTM D1238, it would have been obvious to one of ordinary skill in the art that the units of melt index are g/10 minutes and the broad range of melt index will overlap with melt index as presently claimed. The tackifying resins increase the ability of the adhesive composition to “wet” the substrate surface (see col. 8, lines 54-56). The plasticizers improve the quality of the hot melt adhesive composition and addition of plasticizer can lower melt viscosity, the temperature of the second order transition point or the elastic modulus of the treated material (see col. 8-9, lines 64-3). The plasticizer can be adipic acid derivatives, i.e. polar adjunct (see col. 9, lines 6-8). The hot-melt adhesive composition provide improved adherent and other properties (see col. 2, lines 8-12).
In light of motivation for using hot-melt adhesive composition comprising 10 to 45 wt% of fossil EVA, 15 to 55 wt% of tackifying resin, 10 to 30 wt% of epoxy adduct and 0 to 35 wt% of polar adjuncts disclosed by Zimmel et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 10 to 45 wt% of fossil EVA, 15 to 55 wt% of tackifying resin, 10 to 30 wt% of epoxy adduct and 0 to 35 wt% of polar adjuncts of Zimmel et al. into the hot-melt adhesive film composition of Devisme et al. in view of Knobloch et al. in order to provide improved adherent and other properties, increase the ability of the adhesive composition to “wet” the substrate surface as well as lower melt viscosity, the temperature of the second order transition point or the elastic modulus of the treated material, and thereby arrive at the claimed invention.
Accordingly, Devisme et al. in view of Knobloch et al. and Zimmel et al. disclose a hot-melt adhesive film composition comprising biobased ethylene vinyl acetate, 10 to 45 wt% of fossil EVA, 15 to 55 wt% of tackifying resin, 10 to 30 wt% of epoxy adduct and 0 to 35 wt% of polar adjuncts. Therefore, the amount of biobased ethylene vinyl acetate is, for instance, 65 wt% (65 = 100 – (10 + 15 + 10)).

Regarding claims 15 and 16, Devisme et al. in view of Knobloch et al. and Zimmel et al. disclose the hot-melt adhesive film composition as set forth above. Devisme et al. in view of Knobloch et al. and Zimmel et al. do not disclose hot-melt adhesive film composition having the claimed properties. However, given that the hot-melt adhesive film composition of Devisme et al. in view of Knobloch et al. and Zimmel et al. is identical to that presently claimed, it is inherent or obvious that the hot-melt adhesive film composition of Devisme et al. in view of Knobloch et al. and Zimmel et al. has presently claimed properties.

Regarding claims 17 and 18, Devisme et al. disclose a multilayer structure obtained by use of the adhesive composition for adhesively bonding several supports togethers, wherein the supports can be films based on polyethylene, polypropylene, polyamide, etc. (see paragraph 0156).

Regarding claim 19, Devisme et al. disclose a process for adhesively bonding several together, which supports are different in nature (see paragraph 0156). The process comprises extrusion-coating or extrusion-laminating adhesive composition to support (see paragraph 0153). That is, applying adhesive composition to support and bonding the support.

Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that claim 1 is amended to recite, inter alia, “wherein a dispersity (Mw/Mn) of the EVA copolymer is in a range from 1.0 to 8.0.
In light of amendments, new grounds of rejections are set forth above.

Applicants argue that applicant respectfully notes that the wt% of components taught by Zimmel is based on the total weight of Zimmel’s composition. In case Zimmel’s composition has 10 wt% fossil EVA, 15 wt%, tackifying resin, and 10 wt % epoxy adduct, Zimmel’s composition must also have 65 wt% of other components. Thus, Zimmel’s composition cannot just have 10 wt% fossil EVA, 15 wt%, tackifying resin, and 10 wt % epoxy adduct as the Examiner asserts, because components in a composition must add up to 100 wt%.
It is agreed that the composition of Zimmel can have other components. However, the examiner is not using the entire composition of Zimmel. The examiner is only using 10 to 45 wt% fossil EVA, 15 to 55 wt% tackifying resin, 10 to 30 wt % epoxy adduct and 0 to 35 wt% of polar adduct of Zimmel.

Applicants argue that if Devisme’s copolymer is modified to include 35 wt% of Zimmel’s composition, as the Examiner states as an example, the modified copolymer of Devisme would in fact contain 3.5 wt% of fossil EVA (10 wt% of 35 wt%), and 5.25 wt% of tackifier. Indeed, in order to have at least 20 wt% of fossil EVA in the Devisme’s copolymer, at least 44.4 wt% of Zimmel’s composition (20 wt%/0.45 = 44.4 wt%, based on 45 wt% of base polymer) must be included in Devisme’s copolymer. However, Devisme’s copolymer must contain greater than 75% by weight of carbon resulting from renewable starting materials with respect to the total weight of carbon in the copolymer, as the Examiner asserts. Therefore, a person of ordinary skill in the art would not add at least 44.4 wt % of Zimmel’s non-biobased composition to arrive at the claimed adhesive comprising a fossil EVA copolymer at an amount that ranges from 20 to 40 wt% of the hot melt adhesive film composition, because Devisme teaches away from producing such a copolymer.
However, the examiner is not using 35 wt% of Zimmel’s composition, the examiner is using 10 to 45wt% of fossil EVA, 15 to 55 wt% of tackifying resin, 10 to 30 wt% of epoxy adduct that add to 35 wt%. It is noted that “using 35 wt% of composition” is different than using components that add to 35 wt%.
Further, Devisme’s copolymer contains greater than 75 wt% of carbon resulting from renewable starting materials. Using amount of copolymer disclosed by Zimmel (i.e. 65 wt%) is different than amount of carbon in the copolymer which can be greater than 20 wt% or greater than 50 wt% or greater than 75 wt% in Devisme (see paragraph 0040).

In light of amendments, claim objections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787